DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) and of the receipt of the certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
I. 	35 U.S.C. 112(f): controlling law and USPTO guidance
Generally, claims are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the broadest reasonable interpretation of a claim limitation is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. See, e.g., MPEP 2111.01.
Pursuant to 35 U.S.C. 112(f), “[a]n element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.” As explained in MPEP 2181 I., claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)    	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Absence of the word “means” (or “step”) in a claim limitation creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). That presumption, however, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015).
II. 	The functional limitations input unit, generation unit, acquisition unit, determination  unit, and display unit of claims 1-3 and 9-13 do NOT invoke interpretation under 35 U.S.C. 112(f)
Claims 1-3 and 9-11 recite at least one of the following functional limitations: “input unit configured to acquire an input image…,” “generation unit configured to [perform the associated functions of claims 1 and 9-11],” “acquisition unit configured to acquire focus information…,” and “determination unit configured to [perform the associated functions of claims 1-3 and 11].” Claims 1 and 11-13 recite the functional limitation, “display unit [that displays a display image].” Each limitation satisfies prongs A and B above because they each recite the generic placeholder/nonce term, unit, followed by an associated function. However, they each fail to the input unit, generation unit, acquisition unit, determination unit, and display unit as recited in claims 1-3 and 9-11 will NOT be interpreted under 35 U.S.C. 112(f).
III.	The functional limitations, imaging apparatus and imaging unit, of claims 1 and 11-13 INVOKE interpretation under 35 U.S.C. 112(f)
Claims 1 and 11-13 recite the functional limitation, “imaging apparatus [that captures an image]. Claim 11 recites the functional limitation, “imaging unit configured to capture an object image....” Each of these limitation satisfies prongs A and B above because they each recite a generic placeholder/nonce term (unit, apparatus) followed by an associated function. Additionally, they further satisfy prong C because they are not modified by sufficient structure, material, or acts for performing their associated functions. Therefore, the imaging apparatus and imaging unit as recited in claims 1 and 11-13 WILL BE interpreted under 35 U.S.C. 112(f).
Expanding on prong C, the Federal Circuit has established that the “sufficient structure, material or acts” analysis does not focus on the claim language in isolation. Inventio Ag v. Thyssenkrupp Elevator Americas, 649 F.3d 1350, 1356 (Fed. Cir. 2011). Claims are interpreted Id. In deciding whether the presumption that a claim limitation not reciting the term “means” is not to be interpreted under 35 U.S.C. 112(f) has been rebutted, the focus remains on whether the claim as properly construed recites sufficient structure, material, or acts to entirely perform the recited function. Id. To determine the proper construction of a claim term, we look to the words of the claims themselves, the written description, the prosecution history, and any relevant extrinsic evidence. Id.
Accordingly, MPEP 2181 I. C. states that, “[t]o determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function.” Additionally, a claim limitation denotes sufficient structure for performing its associated function when either the claims, the specification, or the drawings evidence a sufficiently-detailed internal component structure and/or an external connection structure corresponding to the limitation. Id. at 1358-59; Williamson, 792 F.3d at 1350-51.
	After reviewing the claims and Applicant’s disclosure and drawings, the Examiner submits that the claims do not modify the imaging apparatus or imaging unit with specific structure, materials or acts for performing their functions and neither specification, drawings, nor the prior art provide a description, an illustration, or a commonly-understood structural context, respectively, corresponding to these limitations. Specifically, as to the specification and drawings, the nature of the imaging apparatus or is neither described nor illustrated. On p. 6, 
IV.	Conclusion
Because Applicant’s claims impart structure to the input unit, generation unit, acquisition unit, determination unit, and display unit of claims 1-3 and 9-13, they will not be interpreted under 35 U.S.C. 112(f) and will be afforded their broadest reasonable interpretation using the plain meaning of their language in light of the specification as understood by one of ordinary skill in the art. However, the claimed imaging apparatus and imaging unit of claims 1 and 11-13 invoke interpretation under 35 U.S.C. 112(f) but are indefinite as will be explained in the rejection under 35 U.S.C. 112(b) that follows.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Indefiniteness for lacking corresponding structure as required by 35 U.S.C. 112(f)
Claim limitations “imaging apparatus” and “imaging unit” recited in claims 1 and 11-13 invoke 35 U.S.C. 112(f) as detailed above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions associated with these limitations and to clearly link the structure, material, or acts to those functions. Therefore, claims 1 and 11-13 are indefinite and rejected under 35 U.S.C. 112(b). Note, also, that since claims 2-10 depend on claim 1 and fail to remedy their indefiniteness, they are also indefinite and rejected under 35 U.S.C. 112(b). 
As noted above, the specification specifically states that the imaging apparatus, which includes the imaging unit, is not illustrated by the drawings. Furthermore, the Examiner has been unable to find any additional passages in the specification that provide exemplary structure corresponding to the imaging apparatus or the imaging unit. While Fig. 6 provides some indication of the imaging apparatus’ structure, it does so only from an optical standpoint. That is, only a corresponding lens and attached focus ring are illustrated. No other features, like the imaging unit, are depicted. Accordingly, the specification and drawings are insufficient to provide the necessary support to sustain a definite, functional interpretation of the claimed imaging apparatus and imaging unit.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Lack of antecedent basis
Claim 1 recites the limitation "the zoom image" on line 11. Claims 12 and 13 recite the same limitation on lines 6 and 7 and 8 and 9, respectively. In each instance, there is insufficient antecedent basis for the limitation in the claim. Claims 1,12, and 13 each establish basis for “at least one zoom image,” but they do not recite which of the “at least one zoom image” is “the zoom image.” Claims 2-11 are also indefinite because they depend on or reference claim 1 and fail to remedy its indefiniteness. However, claims 3 and 9 recite their own indefinite limitations. Specifically, line 3 of claim 3 recites “the plurality of zoom images.” While claim 3 has sufficient basis for “at least one zoom image,” it does not necessarily have basis for which of the at least one zoom image is the plurality of zoom images. On line 2, claim 9 recites “the focused region,” which lacks antecedent basis. The Examiner will suggest amendments to the claims to present them in definite form. See the suggested amendments section below. 

Claim Objections
Claims 1,12, and 13 objected to because of the following informalities: On lines 7,4, and 6, respectively, the claims recite “a part of the regions of the input image.” While an image necessarily has multiple regions, Applicant is further dividing those regions into parts, which presumably is just another region. The Examiner will suggest an amendment to remove this redundant language in the suggested amendments section below. 




Suggested Amendments and Status of the Claims for Prior Art Rejection
	To overcome the rejections under 35 U.S.C. 112(b) (but not those based on failure to support the limitations invoking interpretation under 35 U.S.C. 112(f)) and the claim objection above, the Examiner suggests the following claim amendments: 
	
1.	(Currently Amended) A display control apparatus, comprising: 
at least one processor and/or at least one circuit to perform the operations of the following units: 
an input unit configured to acquire an input image, which is an image captured by an 
imaging apparatus; 
a generation unit configured to generatea zoom image, which is an image generated by magnifying a
an acquisition unit configured to acquire focus information of the imaging apparatus; and 
a determination unit configured to determine which one of (1) the input image, (2) the zoom image and (3) both of the input image and the zoom image are to be displayed as a display image on a display unit on the basis of the focus information. 
 
2.  	(Original) The display control apparatus according to claim 1, 
wherein the determination unit is further configured to determine, on the basis of a change amount of the focus information within a predetermined time before acquiring 
the input image, that: 
(1) the display image is the input image in a case where the change amount is 0; 

(3) the display image is both the input image and the zoom image in a case where the change amount is greater than the predetermined value. 
 
3.  	(Currently Amended) The display control apparatus according to claim 2, 
wherein the generation unit is further configured to generate a plurality of zoom images, and 
wherein, in a case where the generation unit generates the plurality of zoom images and the change amount is greater than the predetermined value, the determination unit is further configured to determine that the display image is an image in which the input image and the plurality of zoom images are arranged side by side
 
4.  	(Original) The display control apparatus according to claim 1, wherein the focus information is information on focus in a case where the imaging apparatus is in a manual focus mode. 
 
5.  	(Original) The display control apparatus according to claim 1, wherein the focus information includes information on a focal distance of an optical system. 
 
6.  	(Original) The display control apparatus according to claim 1, wherein the focus information includes information on an aperture of an optical system. 

7.  	(Original) The display control apparatus according to claim 1, wherein the focus information includes information on a position of a focused region in the input image. 
 
8.  	(Original) The display control apparatus according to claim 1, wherein the focus information includes information on a size of a focused region in the input image. 
 
9.  	(Currently Amended) The display control apparatus according to claim 1, wherein the generation unit is further configured to generate the zoom image so as to includea focused region of the input image. 
 
10.  	(Currently Amended) The display control apparatus according to claim 9, wherein, in a case where a plurality of focused regions exist in the input image, the generation unit is further configured to generatea zoom image for each ofthe plurality of focused regions
 
11.  	(Original) An image apparatus, comprising: 
an optical system;
an imaging unit configured to capture an object image formed by the optical system; and the display control apparatus according to claim 1. 
 
12.  	(Currently Amended) A control method for a display apparatus, the control method comprising: 
, which is an image captured by an imaging apparatus;  
generatinga zoom image, which is an image generated by magnifying a
 acquiring focus information of the imaging apparatus; and 
determining which one of (1) the input image, (2) the zoom image and (3) both of the input image and the zoom image are to be displayed as a display image on a display unit on the basis of the focus information. 
 
13.  	(Currently Amended) A non-transitory computer readable medium that stores a program, wherein the program causes a computer to execute a control method for a display apparatus, the control method comprising: 
acquiring an input image, which is an image captured by an imaging apparatus;  generatinga zoom image, which is an image generated by magnifying a

acquiring focus information of the imaging apparatus; and 
determining which one of (1) the input image, (2) the zoom image and (3) both of the input image and the zoom image are to be displayed as a display image on a display unit on the basis of the focus information.
***
For the purpose of prior art rejection, the Examiner will interpret the claimed “imaging apparatus” and “imaging unit” as not invoking interpretation under 35 U.S.C. 112(f) and will interpret the remaining claim limitations as if drafted in the form suggested above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,4, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino et al. (US 2011/0157385).
As to claim 1, Hoshino et al. teaches a display control apparatus (Fig. 1, control section  “10” and operating section “60”; see, also, [0057]), comprising: 
at least one processor and/or at least one circuit (Fig. 1, CPU “11”) to perform the operations of the following units: 
an input unit configured to acquire an input image ([0053], lines 1-3; {The control section inputs a captured image and stores it to the memory section “12.”}), which is an image captured by an imaging apparatus (Fig. 1, remaining sections of digital camera “1”; [0042]); 
a generation unit configured to generatea zoom image ([0057], lines 1-3; [0061]), which is an image generated by magnifying a
an acquisition unit configured to acquire focus information of the imaging apparatus (Fig. 4, steps “S102” and “S105”; [0062], lines 16-31; {The Examiner interprets the focus information as information indicating whether the manually focusing mode has been selected, information indicating whether the focusing confirmation screen has been selected, and if the focusing confirmation screen has been selected, information indicating which one of the focusing confirmation screens of Figs. 2A and 2B has been selected.}); and 
a determination unit configured to determine which one of (1) the input image (Fig. 4, step “S106”; [0074]), (2) the zoom image (Fig. 2A; [0062], lines 16-31) and (3) both of the input image and the zoom image (Fig. 2B; [0062], lines 16-31) are to be displayed as a display image  on a display unit (Fig. 1, display section “80”; [0062], lines 1-11 ) on the basis of the focus information (Fig. 4; [0062], lines 16-31; {According to the flow of Fig. 4 and lines 16-31 of paragraph [0062], either only the ordinary live-view image (i.e. non-enlarged image), only the enlarged image, or both the ordinary live-view image with the superimposed enlarged image are displayed in accordance with the selection of the manual focusing mode and the selection of a focusing confirmation screen.}). 
	As to claim 4, Hoshino et al. teaches the display control apparatus according to claim 1, wherein the focus information is information on focus in a case where the imaging apparatus is in a manual focus mode (Fig. 4, step “S102”). 
As to claim 11, Hoshino et al. (US 2011/0157385) et al. teaches an image apparatus (Fig. 1, digital camera “1”), comprising: 
an optical system ([0042], lines 2 and 3);
an imaging unit ([0043] and [0045], “…electronic imaging section…”) configured to capture an object image formed by the optical system ([0043]); and 
the display control apparatus according to claim 1 (See above.). 
Claim 12 is a method claim reciting steps substantially similar to the apparatus limitations of claim 1. Therefore, it is rejected as detailed above in claim 1.
13.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1,4,5,9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Otsu (US 2008/0278619) in view of Hoshino et al. (US 2011/0157385).
As to claim 1, Otsu teaches a display control apparatus (Fig. 1, focused state determination portion “24”, display mode setting portion “26”, and pixel-number conversion portion “30”), comprising: 
at least one device portion to perform the operations of the following units: 
, which is an image captured by an imaging apparatus (Fig. 1, remaining portions/elements of imaging device “1”; [0026], lines 1-5); 
a generation unit configured to generatea zoom image (Fig. 3), which is an image generated by magnifying a
an acquisition unit configured to acquire focus information of the imaging apparatus (Fig. 6, steps “S1/S5”, “S2” and “S4”; {The Examiner interprets the focusing information as information indicating whether the manual focus mode is selected, the elapsed time of focus lens movement, and information indicating whether a focused area has been detected.}); and 
a determination unit configured to determine which one of (1) the input image (Fig. 2; [0041]) and (2) the zoom image (Fig. 3; [0042]) are to be displayed as a display image on a display unit (Fig. 1, EVF “32”) on the basis of the focus information (Fig. 4; {According to the flow of Fig. 4, either the enlarged focus region or the whole image is displayed on the EVF in accordance with the information interpreted as the claimed focus information explained above.}). 
The claim differs from Otsu in that it requires that Otsu’s imaging device portions be at least one processor and/or at least one circuit and that the focus information dictate whether both the input image and the enlarged image are displayed as the display image. In the same field of endeavor, however, Hoshino et al. discloses an imaging apparatus that displays a focusing confirmation screen on a display that a user may employ during a manual focus mode to fine focus an enlarged image region of an originally-input image (Figs. 2A, 2B, and 4). The reference Note that the information indicating the selection of a specific focus confirmation screen would additionally be considered part of the claimed “focus information.”) because this would provide the user with the option to simultaneously confirm both focus and exposure/composition/magnification before initiating a final image capture instruction, thereby ensuring that a satisfactory image is captured. Furthermore, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a processor-executable program to accomplish the functions of Otsu because an artisan of ordinary skill in the art would recognize the advantages of design and implementation flexibility that computer programming provides. 
	As to claim 4, Otsu, as modified by Hoshino et al., teaches the display control apparatus according to claim 1, wherein the focus information is information on focus in a case where the imaging apparatus is in a manual focus mode (see Otsu, Fig. 6, steps “S1/S5”). 
	As to claim 5, Otsu, as modified by Hoshino et al., teaches the display control apparatus according to claim 1, wherein the focus information includes information on a focal distance of {Continued movement of the focus lens corresponds to continuous variation in the focal distance of the focus lens.}). 
	As to claim 9, Otsu, as modified by Hoshino et al., teaches the display control apparatus according to claim 1, wherein the generation unit is further configured to generate the zoom image so as to includea focused region of the input image (see Otsu, Fig. 6, step “S4”; [0042], last four lines). 
  	As to claim 11, As to claim 4, Otsu, as modified by Hoshino et al., teaches an image apparatus (see Otsu, Fig. 1, imaging device “10”), comprising: 
an optical system (see Otsu, Fig. 1, lens group “12”);
an imaging unit (see Otsu, Fig. 1, imaging element “16”) configured to capture an object 
image formed by the optical system (see Otsu, [0026], lines 1-5); and 
the display control apparatus according to claim 1 (See above.).
Claim 12 is a method claim reciting steps substantially similar to the apparatus limitations of claim 1. Therefore, it is rejected as detailed above in claim 1.
As to claim 13, Otsu, as modified by Hoshino et al., teaches that the steps of claim 12 may be accomplished by embodying a processor-executable program in a non-transitory computer-readable medium (see Hoshino et al., [0058] and [0059]). 

2.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US 2011/0157385) in view of Otsu (US 2008/0278619).
	As to claim 9, Hoshino et al. teaches the display control apparatus according to claim 1. The claim differs from Hoshino et al. in that it requires that the generation unit be further configured to generate the zoom image so as to includea focused region of the input image. 
. 

3.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Otsu (US 2008/0278619) in view of Hoshino et al. (US 2011/0157385) in view of Aoki et al. (US 2010/0149402) and further in view of Morita (US 2008/0068487).
As to claim 10, Otsu, as modified by Hoshino et al., teaches the display control apparatus according to claim 9. The claim differs from Otsu, as modified by Hoshino et al., in that it requires that, in a case where a plurality of focused regions exist in the input image, the generation unit is further configured to generatea zoom image for each ofthe plurality of focused regions
In the same field of endeavor, Aoki et al. discloses a digital camera (Fig. 1) having a manual focus mode, where a plurality of focus points are detected (Fig. 4; [0061], lines 1-7). When a user begins the manual focusing operation by adjusting a focus ring, an enlarged image region corresponding to a focus point that is considered to be most salient is enlarged and subject to manual/fine focusing (Fig. 4, steps “S33” and “S34”; Fig. 6). However, Aoki et al. does not address the instance when a user wishes to ensure that multiple areas are focused to a desired Morita, in the same field of endeavor as the instant application, discloses a camera (Fig. 1) that detects a number of in-focus areas in an image and generates a plurality of enlarged images corresponding to the in-focus areas for review by the user (Fig. 10; [0105]; Fig. 12; [0112]). Also, of note, Morita can display any one of the enlarged in-focus image areas simultaneously with whole captured image (Fig. 12). 
In light of the teaching of Aoki et al. and Morita, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to generate and display an enlarged image for any focused area detected in the image of Otsu, as modified by Aoki et al., because this would effectively overcome the shortcomings of Aoki et al. and allow a user to adjust and/or confirm the degree of focus for all salient regions in the image.

4.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US 2009/0153649) in view of Otsu (US 2008/0278619) in view of Aoki et al. (US 2010/0149402) and further in view of Morita (US 2008/0068487).
As to claim 10, Hoshino et al., as modified by Otsu, teaches the display control apparatus according to claim 9. The claim differs from Hoshino et al., as modified by Otsu, in that it requires that, in a case where a plurality of focused regions exist in the input image, the generation unit is further configured to generatea zoom image for each ofthe plurality of focused regions
In the same field of endeavor, Aoki et al. discloses a digital camera (Fig. 1) having a manual focus mode, where a plurality of focus points are detected (Fig. 4; [0061], lines 1-7). When a user begins the manual focusing operation by adjusting a focus ring, an enlarged image Morita, in the same field of endeavor as the instant application, discloses a camera (Fig. 1) that detects a number of in-focus areas in an image and generates a plurality of enlarged images corresponding to the in-focus areas for review by the user (Fig. 10; [0105]; Fig. 12; [0112]). Also, of note, Morita can display any one of the enlarged in-focus image areas simultaneously with whole captured image (Fig. 12). 
In light of the teaching of Aoki et al. and Morita, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to generate and display an enlarged image for any focused area detected in the image of Hoshino et al., as modified by Otsu and Aoki et al., because this would effectively overcome the shortcomings of Aoki et al. and allow a user to adjust and/or confirm the degree of focus for all salient regions in the image.

Allowable Subject Matter
	Claims 2,3, and 6-8 recite allowable subject matter. The claims, however, will not officially be deemed allowable until the rejections under 35 U.S.C. 112(b) have been cleared. 

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Hirooka et al. (US 2009/0153649), commonly owned with Hoshino et al., discloses another example of a display control system for an imaging apparatus in which the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
4/16/2021